Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed June 07, 2022 in response to the Office action dated April 07, 2022. 
Claim 6 is canceled.  Claim 21 is new.  Claims 1, 7, 8, 10, 15, 17,and 19 have been amended.  Claims 1-5, 7-21 are pending in this application.
Allowable Subject Matter
Claims 1-5, 7-21  are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for changing over-provisioning factor but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….comparing, by the storage control system, the current endurance value to a target endurance value specified for the storage system to determine if the current endurance value differs from the target endurance value; in response to determining, by the storage control system, that the current endurance value exceeds the target endurance value, then one of (i) adjusting the over-provisioning factor by automatically increasing the over-provisioning factor, and (ii) maintaining the over-provisioning factor, if the over-provisioning factor is currently set to a first over-provisioning factor threshold value; in response to determining, by the storage control system, that the current endurance value is less than the target endurance value, then one of (i) adjusting the over-provisioning factor by automatically decreasing the over-provisioning factor, and (ii) maintaining the over-provisioning factor, if the over-provisioning factor is currently set to a second over-provisioning factor threshold value, wherein the second over-provisioning factor threshold value is less than the first over- provisioning factor threshold value; and automatically adjusting, by the storage control system, the amount of over-provisioned capacity allocated in the solid-state storage devices of the storage system according to the adjusted over-provisioning factor.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 26 June 2019 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135